DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's traversal of the restriction requirement between Group I, claims 1-15, and Group II, claim 16, in the reply filed on July 15, 2022 is acknowledged.  The examiner was persuaded by applicant’s arguments.  This requirement for an election between Groups I & II is withdrawn.
Applicant’s election of Species A in the reply filed on July 15, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
For clarity claims 3 and 5, drawn to a nonelected Species B, are considered withdrawn and claims 1-2, 4 and 6-16 are examined below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 3, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-11, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagaoka US Patent Application Publication 2002/0041446.
Regarding claim 1 Nagaoka discloses an augmented reality display device (title e.g. figures 5B-6 & 26) comprising: an eyeglass (e.g. optical member 8); an optical combining element (e.g. second optical member 3 or prism member 9) disposed to be inclined with respect to the eyeglass (some inclination angle is inherent see figures 5B-6 & 26); a virtual image supply unit (e.g. image display element 1) supplying a virtual image to the optical combining element (see figures 5B-6 & 26); and a vision correction lens (e.g. cover member 91 paragraph [0224] discloses 91 may be a powered lens and particularly a “spectacle lens”) disposed with an inclination angle with respect to the eyeglass (some inclination angle is inherent see figures 5B-6 & 26).
Regarding claim 6 Nagaoka discloses the augmented reality display device of claim 1, as set forth above.  Nagaoka further discloses wherein the eyeglass comprises:  a first eyeglass; and a second eyeglass, wherein the optical combining element comprises: a first optical combining element corresponding to the first eyeglass; and a second optical combining element corresponding to the second eyeglass, and wherein the vision correction lens comprises: a first vision correction lens corresponding to the first optical combining element; and a second vision correction lens corresponding to the second optical combining element (paragraph [0224] discloses system of figure 26 “are provided as left and right systems” i.e. duplicating the elements of claim 1 as a left/first and right/second set of elements).
Regarding claim 7 Nagaoka discloses the augmented reality display device of claim 1, as set forth above.  Nagaoka further discloses wherein the optical combining element comprises a portion parallel to the eyeglass (see figures 5B & 26).
Regarding claim 8 Nagaoka discloses the augmented reality display device of claim 1, as set forth above.  Nagaoka further discloses wherein the vision correction lens (e.g. 91) is mounted on a frame (implicit for proper operation of the device) disposed with the inclination angle with respect to the eyeglass (see figure 26), and wherein the frame comprises a portion parallel to the eyeglass (implicit for proper operation of the device).
Regarding claim 9 Nagaoka discloses the augmented reality display device of claim 6, as set forth above.  Nagaoka further discloses wherein the optical combining element (e.g. 9) comprises a single body optical combining element (see figure 6) comprising: the first optical combining element; the second optical combining element (implicit for a complete set of optical elements of claim 1 for the left and right eye); and a connector connecting the first optical combining element to the second optical combining element (implicit that the complete device has a structure connecting all elements in an operable fashion).
Regarding claim 10 Nagaoka discloses the augmented reality display device of claim 6, as set forth above.  Nagaoka further discloses wherein the first vision correction lens and the second vision correction lens (implicit for a complete set of optical elements of claim 1 for the left and right eye) are coupled to the optical combining element independently from each other (implicit that the complete device has a structure connecting all elements in an operable fashion).
Regarding claim 11 Nagaoka discloses the augmented reality display device of claim 9, as set forth above.  Nagaoka further discloses it is further comprising a single body frame comprising: a first frame mounted on the first eyeglass; a second frame mounted on the second eyeglass; and a frame connector connecting the first frame to the second frame (implicit that the complete device has a structure connecting all elements in an operable fashion, particularly a left rim and a right rim with a bridge).
Regarding claim 14, the limitations of claim 14 are the same as the limitations of claim 10 and claim 14 is rejected for the same reasons.
Regarding claim 16 Nagaoka discloses an augmented reality display device (title e.g. figure 26) comprising: an eyeglass (e.g. 91) having a corrective focal length (paragraph [0224] discloses 91 may be a powered lens and particularly a “spectacle lens”); an optical combining element (e.g. 3) disposed to be inclined with respect to the eyeglass (see figure 26); and a virtual image supply unit (e.g. 1) supplying a virtual image to the optical combining element (see figure 26).

Claims 1-2, 6-11 and 14 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Akkaya et al. US Patent Application Publication 2019/0346918.
Regarding claim 1 Akkaya disclose an augmented reality display device (abstract & paragraph [0001] e.g. see figures 1-2 HMD 100 or 200) comprising: an eyeglass (e.g. lens 126 or 204); an optical combining element (e.g. combiner 124 or 224 each including  an array of reflective surfaces 132) disposed to be inclined with respect to the eyeglass (broadly read 0° is an inclination angle, see figures 1-2, further 132 are inclined see figures 1-2); a virtual image supply unit (e.g. optical projection source 128 or 228) supplying a virtual image to the optical combining element (axiomatic, further abstract); and a vision correction lens (e.g. lens 120 or 206) disposed with an inclination angle with respect to the eyeglass (broadly read 0° is an inclination angle, see figures 1-2).
Regarding claim 2 Akkaya discloses the augmented reality display device of claim 1, as set forth above.  Akkaya further discloses wherein the vision correction lens (e.g. 120 or 206) and the optical combining element (e.g. 124 or 224) are disposed parallel to each other (see figures 1-2).
Regarding claim 6 Akkaya discloses the augmented reality display device of claim 1, as set forth above.  Akkaya further discloses wherein the eyeglass comprises:  a first eyeglass; and a second eyeglass, wherein the optical combining element comprises: a first optical combining element corresponding to the first eyeglass; and a second optical combining element corresponding to the second eyeglass, and wherein the vision correction lens comprises: a first vision correction lens corresponding to the first optical combining element; and a second vision correction lens corresponding to the second optical combining element (while the drawings only show a single eye the specification makes it clear that a duplicate set of elements for the other eye is included in the invention see inter alia paragraph [0018 & 0030] discussing adjusting the optical power for the eyes individually based on user’s eye vergence).
Regarding claim 7 Akkaya discloses the augmented reality display device of claim 1, as set forth above.  Akkaya further discloses wherein the optical combining element (e.g. world-side surface of 124 or 224) comprises a portion parallel to the eyeglass (e.g. eye-side surface of 126 or 204).
Regarding claim 8 Akkaya discloses the augmented reality display device of claim 1, as set forth above.  Akkaya further discloses wherein the vision correction lens (e.g. 120 or 206) is mounted (e.g. via assemble 134 or 220) on a frame (e.g. frame 102 or 202) disposed with the inclination angle with respect to the eyeglass (as set forth above), and wherein the frame comprises a portion parallel to the eyeglass (e.g. part of 102 holding 130 has portions parallel to the eye-surface of 126).
Regarding claim 9 Akkaya discloses the augmented reality display device of claim 6, as set forth above.  Akkaya further discloses wherein the optical combining element (e.g. 124 or 224) comprises a single body optical combining element (see figures 1-2) comprising: the first optical combining element; the second optical combining element (as set forth above while the drawings only show a single eye the specification makes it clear that a duplicate set of elements for the other eye is included in the invention); and a connector connecting the first optical combining element to the second optical combining element (inherent given structure and function).
Regarding claim 10 Akkaya discloses the augmented reality display device of claim 6, as set forth above.  Akkaya further discloses wherein the first vision correction lens and the second vision correction lens are coupled to the optical combining element independently from each other (inherent given structure and function).
Regarding claim 11 Akkaya discloses the augmented reality display device of claim 9, as set forth above.  Akkaya further discloses it is further comprising a single body frame (e.g. frame 102 or 202) comprising: a first frame mounted on the first eyeglass; a second frame mounted on the second eyeglass; and a frame connector connecting the first frame to the second frame (inherent that all elements are supported by the frame and that the frame interconnects each element/portion).
Regarding claim 14, the limitations of claim 14 are the same as the limitations of claim 10 and claim 14 is rejected for the same reasons.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cakmakci et al. US Patent Application Publication 2007/0236800.
Regarding claim 16 Cakmakci disclose an augmented reality display device (abstract e.g. figure 9 eyeglass-based display device 900) comprising: an eyeglass (e.g. eyeglass lenses 804) having a corrective focal length (paragraph [0029] “lens can contribute a 10 diopter optical power change”); an optical combining element (e.g. partial mirror 506) disposed to be inclined with respect to the eyeglass (see figure 9); and a virtual image supply unit (e.g. microdisplay 502) supplying a virtual image to the optical combining element (see figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka US Patent Application Publication 2002/0041446.
Regarding claim 2 Nagaoka discloses the augmented reality display device of claim 1, as set forth above.  The embodiments of figures 5B, 6 and 26 individually do not disclose or teach wherein the vision correction lens and the optical combining element are disposed parallel to each other.  However, inserting the vision correction lens seen in figure 26, i.e. 9, into the embodiment of figure 5B would necessarily be parallel to the optical combining element, i.e. 3, for the purpose of providing a spectacle lens to correct the users vision.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the augmented display seen in figure 5B to have a vision correction lens, as seen in figure 26, and have it parallel to the combining element for the purpose of providing a spectacle lens to correct the users vision in an appropriately position with the user’s eye.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka US Patent Application Publication 2002/0041446 in view of Schindler et al. US Patent Application Publication 2004/0240072.
Regarding claim 4 Nagaoka discloses the augmented reality display device of claim 1, as set forth above.  Nagaoka does not disclose or teach wherein the optical combining element and the vision correction lens are coupled to each other via a magnet.
Schindler teaches an augmented reality display device (title e.g. figure 1 HMD device 1) including an eyeglass (e.g. transparent surface 19); an inclined display element (e.g. deflecting mirror 10); a virtual image supply unit (e.g. image-generating device 5); and a vision correction lens (e.g. glasses/framed spectacle lenses 12) disposed with an inclination angle with respect to the eyeglass (see figure 1); and further teaches the optical combining element and the vision correction lens are coupled to each other via a magnet (figure 1 shows the elements are connected into a single device via connecting device 11, see figure 2, and include magnets 16 & 17) for the purpose of releasable attaching the corrective lenses (paragraph [0036]) and adapting the device to a different user by replacing the lenses with other lenses (paragraph [0038]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the augmented display as disclosed by Nagaoka to have the optical combining element and the vision correction lens are coupled to each other via a magnet as taught by Schindler for the purpose of releasable attaching the corrective lenses allowing the device to be adapted for a different user by replacing the lenses with other lenses.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka US Patent Application Publication 2002/0041446 in view of Rousseau US Patent Application Publication 2010/0097567.
Regarding claims 12 and 15 Nagaoka discloses the augmented reality display device of claim 11, as set forth above.  Nagaoka further discloses wherein the single body optical combining element (e.g. 9) and the single body frame are coupled (necessary for proper operation).
Nagaoka does not disclose or teach the coupling is via a magnet, as required by claim 12; or wherein the magnet is embedded within at least one from among the single body optical combining element and the single body frame, as recited in claim 15.
Rousseau teaches an augmented reality device (abstract e.g. figure 3) including a combining element (e.g. figure 1-2 lens 9) and a body (e.g. system 4) including a virtual image supply unit (e.g. miniature screen 1); and further teaches the combining element (e.g. 9) and the body (e.g. 4) are coupled via a magnet (e.g. figures 6-7 magnets 11 & 12) embedded in the lens (paragraph [0054]) for the purpose of having a releasable connection (paragraph [0022]) and anchoring the magnets in the lens (paragraph [0054]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the augmented display as disclosed by Nagaoka to have the coupling is via a magnet and wherein the magnet is embedded within at least one from among the single body optical combining element and the single body frame as taught by Rousseau for the purpose of having a releasable connection and anchoring the magnets in the lens.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka US Patent Application Publication 2002/0041446 in view of Schindler et al. US Patent Application Publication 2004/0240072 and in further view of Rousseau US Patent Application Publication 2010/0097567.
Regarding claim 13, the limitations of claim 13 are the same as the limitations of claim 15 and claim 13 is rejected for the same reasons.

  Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Akkaya et al. US Patent Application Publication 2019/0346918 in view of Schindler et al. US Patent Application Publication 2004/0240072.
Regarding claim 4 Akkaya discloses the augmented reality display device of claim 1, as set forth above.  Akkaya further discloses wherein the optical combining element (e.g. 124 or 224) and the vision correction lens (e.g. 120 or 206) are coupled (see figures 1-2).
Akkaya does not disclose or teach the coupling is via a magnet.
Schindler teaches an augmented reality display device (title e.g. figure 1 HMD device 1) including an eyeglass (e.g. transparent surface 19); an inclined display element (e.g. deflecting mirror 10); a virtual image supply unit (e.g. image-generating device 5); and a vision correction lens (e.g. glasses/framed spectacle lenses 12) disposed with an inclination angle with respect to the eyeglass (see figure 1); and further teaches the optical combining element and the vision correction lens are coupled to each other via a magnet (figure 1 shows the elements are connected into a single device via connecting device 11, see figure 2, and include magnets 16 & 17) for the purpose of releasable attaching the corrective lenses (paragraph [0036]) and adapting the deice t a different user by replacing the lenses with other lenses (paragraph [0038]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the augmented display as disclosed by Akkaya to have the optical combining element and the vision correction lens are coupled to each other via a magnet as taught by Schindler for the purpose of releasable attaching the corrective lenses allowing the device to be adapted for a different user by replacing the lenses with other lenses.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Akkaya et al. US Patent Application Publication 2019/0346918 in view of Rousseau US Patent Application Publication 2010/0097567.
Regarding claims 12 and 15 Akkaya discloses the augmented reality display device of claim 11, as set forth above.  Akkaya further discloses wherein the single body optical combining element (e.g. 124 or 224) and the single body frame (e.g. 102 or 202) are coupled (see figure 1-2).
Akkaya does not disclose or teach the coupling is via a magnet, as required by claim 12; or wherein the magnet is embedded within at least one from among the single body optical combining element and the single body frame, as recited in claim 15.
Rousseau teaches an augmented reality device (abstract e.g. figure 3) including a combining element (e.g. figure 1-2 lens 9) and a body (e.g. system 4) including a virtual image supply unit (e.g. miniature screen 1); and further teaches the combining element (e.g. 9) and the body (e.g. 4) are coupled via a magnet (e.g. figures 6-7 magnets 11 & 12) embedded in the lens (paragraph [0054]) for the purpose of having a releasable connection (paragraph [0022]) and anchoring the magnets in the lens (paragraph [0054]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the augmented display as disclosed by Akkaya to have the coupling is via a magnet and wherein the magnet is embedded within at least one from among the single body optical combining element and the single body frame as taught by Rousseau for the purpose of having a releasable connection and anchoring the magnets in the lens.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Akkaya et al. US Patent Application Publication 2019/0346918 in view of Schindler et al. US Patent Application Publication 2004/0240072 and in further view of Rousseau US Patent Application Publication 2010/0097567.
Regarding claim 13, the limitations of claim 13 are the same as the limitations of claim 15 and claim 13 is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hilkes et al. US Patent Application Publication 2015/0355481; in regards to an augmented reality display that uses magnets to connect various elements, see figure 2.
Chan et al. US Patent Application Publication 2020/0225477; in regards to an augmented reality display that uses magnets to connect various elements, see figures 2 & 13.
Osterhout et al. US Patent Application Publication 2016/0116745; in regards to an augmented reality display that uses magnets to connect various elements, see figures 14d-14e.
Dominguez et al. US Patent Application Publication 2019/0187490; in regards to an augmented reality display that uses magnets to connect corrective lenses, see figure 2.
Maric et al. US Patent Application Publication 2020/0400948; in regards to an augmented reality display that uses magnets to connect corrective lenses, see figures 3A-3B.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                             August 3, 2022